UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 7, 2009 NFINANSE INC. (Exact name of registrant specified in its charter) Nevada 000-33389 65-1071956 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3923 Coconut Palm Drive, Suite 107, Tampa, Florida 33619 (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (813) 367-4400 Not applicable. (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): □Written communications pursuant to Rule 425 under the Securities Act (17 CFR □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Note Offering On May 7, 2009, nFinanSe Inc. and its wholly owned subsidiary, nFinanSe Payments Inc. (collectively, the “Company”), commenced a note offering (the “Note Offering”) for the sale of notes (the “Notes”) in an amount not to exceed $1,000,000.The Notes will accrue interest at 10% annually and will mature on July 31, 2009.The Company’s obligations under the Notes are secured by a lien on substantially all of its assets.As of May 13, 2009, the Company had sold notes with an original principal amount of $300,000 under the Note Offering.Notes in the original principal amount of $100,000 were purchased by each of Ballyshannon Partners, L.P. and Lancaster Investment Partners, L.P. on May 7, 2009, and a Note in the original principal amount of $100,000 was purchased by Odyssey Capital Group, L.P. on May 8, 2009.The Company anticipates that the sale of Notes under the Note Offering will be completed within thirty days. The Notes provide for usual and customary events of default, including but not limited to (i) failure to pay interest or any fees within three business days of the date when due, and (ii) the occurrence of any event of default under the Company’s Amended and Restated Loan and Security Agreement, dated as of November 26, 2008, with Ballyshannon Partners, L.P., Ballyshannon Family Partnership, L.P., Midsummer Investment Ltd., Porter Partners, L.P., and Trellus Partners, L.P. (the “Amended and Restated Loan Agreement”). Bruce E. Terker, a current member of the Board of Directors of the Company (the “Board”), has sole voting and dispositive power over the securities held by Ballyshannon Partners, L.P. and its affiliates, two of which are purchasers of the Notes.Mr. Terker has a financial interest in such entities, and, as such, has a financial interest in the Note Offering and the Notes. Intercreditor
